Giegerioh, J.
(concurring). I concur in the views-expressed by Hr. Justice Ford. This case differs totally from Rohltohl v. Sussman, ante page 246. There the agreement that the broker should have no commission unless the title passed was not made before the contract of exchange was signed, but after, and, consequently, after the broker had become entitled to his commissions. Such an agreement to forego commissions after they had been earned was without consideration and void. Here the owner would not enter into the agreement of exchange unless the broker would consent to the provision in question, which is therefore based upon a good consideration and enforceable. The present case rather resembles Meltzer v. Straus, ante page 250, where it was held that a provision, somewhat similar to the one here present, did not defeat the broker’s right to recover under the facts existing in that case, although title had not closed.
The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event.
Judgment reversed and new trial ordered, with costs to appellant to abide event.